Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered June 13, 2006, as amended June 30, 2006, convicting defendant, after a jury trial, of rape in the first degree (two counts), criminal sexual act in the first degree and assault in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 18 years, unanimously affirmed.
The court properly permitted the prosecutor to elicit evidence that 10 months before the charged crimes defendant punched *521the victim, his girlfriend, over a perceived infidelity. The evidence constituted highly probative background information that tended to explain the relationship between defendant and the victim (see People v Dorm, 12 NY3d 16 [2009]). This evidence also placed the victim’s testimony in a believable context and tended to refute defendant’s defense (see People v Steinberg, 170 AD2d 50, 72-74 [1991], affd 79 NY2d 673 [1992]). Defendant’s remaining arguments concerning this evidence are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits.
The court’s Sandoval ruling, permitting only limited inquiry into defendant’s extensive record, balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]).
Defendant’s generalized objections did not preserve his challenges to the prosecutor’s summation comments (see People v Tevaha, 84 NY2d 879 [1994]), and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur— Gonzalez, BJ., Nardelli, Catterson, Moskowitz and Eenwick, JJ.